 Case 3:18-cv-00097-GEC Document 41 Filed 12/05/19 Page 1 of 2 Pageid#: 863




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF
                       VIRGINIA CHARLOTTESVILLE DIVISION

                                             )
                                             )
 MICHAEL DONALDSON,                          )
                                             )
        Plaintiff,                           )
                                             )
               v.                            )       Case No.: 3:18CV00097
                                             )
 TRAE FUELS, LLC., et al.                    )
                                             )
        Defendants.                          )
                                             )
                                             )

                                NOTICE OF APPEARANCE

       Please enter the appearance of Krista Wallace, Esq., of the law firm Alan Lescht and

Associates, PC, as counsel for Plaintiff, Michael Donaldson, in this matter.



                                             Respectfully submitted,

                                             MICHAEL DONALDSON

                                             ALAN LESCHT AND ASSOCIATES, PC

                                      By:    /s/Krista Wallace________________
                                            Krista Wallace (#91154)
                                            Alan Lescht and Associates
                                            1825 K St., N.W., Suite 750
                                            Washington, DC 20006
                                            (202) 463-6036 (phone)
                                            (202) 463-6067 (fax)
                                            Krista.wallace@leschtlaw.com
                                            Counsel for Plaintiff
 Case 3:18-cv-00097-GEC Document 41 Filed 12/05/19 Page 2 of 2 Pageid#: 864




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 5, 2019, I filed the foregoing with the Clerk of

Court using the Court’s CM/ECF system, which will send a notification of such filing to each

counsel of record in this matter.


                                                   /s/
                                                   Krista Wallace (#91154)
                                                   Counsel for Plaintiff




                                               2
